Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1, 2, 6, 7, 12, 17, 20, 27, 33, 34, 41, 57, 58, and 63 are pending.
	Claims 1, 2, 6, 7, 12, 17, 20, 27, 33, 34, 41, 57, 58, and 63 are under examination on the merits.

Claim Rejections
35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 2, 6, 7, 12, 20, 27, 41, 57, 58, and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US PG PUB 2014/0356382, publication date: 12/04/2014, in IDS from 01/28/2020).
Claims 1 and 2 are drawn to an isolated extracellular vesicle, such as an exosome, comprising one or more antigen binding domains fused to an extracellular vesicle addressing domain expressed on the surface of the vesicle. 
Wood et al. disclose “[t]he present inventors have successfully loaded exosomes with exogenous protein, and in particular exogenous antibodies. Thus the present invention relates to methods for loading exosomes with exogenous protein and/or peptide, including antibodies and fragments thereof, the exosomes loaded with such exogenous protein and/or peptides, and their use in delivery of the protein and/or peptides for therapy. The exosomes of the present invention may have a targeting moiety expressed on their surface. Fusion proteins comprising exosomal transmembrane proteins and a targeting moiety allowing for the expression of the targeting moiety on the surface of the exosomes and nucleic acid constructs encoding such fusion proteins are also described. The exosomes comprising targeting moieties can be loaded with exogenous protein and/or peptides, including antibodies or fragments thereof, according to the invention and used in delivery of the protein and/or peptides for therapy.” See [0004]-[0005]. The exogenous antibodies comprised within the exosomes of Wood et al. meet the limitation of an antigen binding domain. At [0027], Wood et al. disclose that “[i]n a preferred embodiment, the biotherapeutic loaded into exosomes according to the present invention is a therapeutic antibody.” At p. 7 of the instant specification, it is stated that “[r]epresentative exosomal membrane proteins (also termed herein as an ‘extracellular vesicle addressing domain’) include: platelet-derived growth factor receptor (PDGFR); lysosomal-associated membrane protein 2b 
With respect to claims 41, 57, 58, and 63, as indicated above, Wood et al. disclose “[f]usion proteins comprising exosomal transmembrane proteins and a targeting moiety allowing for the expression of the targeting moiety on the surface of the exosomes and nucleic acid constructs encoding such fusion proteins.” Additionally at [0065], Wood et al. disclose that “[t]he targeting moiety may be introduced into the exosome by expressing the fusion protein comprising the targeting moiety and exosomal transmembrane protein within a cell used to produce the exosomes. Expression of this fusion protein in the cell, allows for the fusion protein to be incorporated into the exosome as it is produced from the cell.” With respect to claims 7 and 12, one of ordinary skill in the art would reason that said methods of producing exosomes would result in the production of exosomes comprising multiple fusion proteins that comprise a targeting moiety, which would meet the limitation of exosomes that comprise one or more antigen binding domains that are the same.

With respect to claim 20, at the Abstract, Wood et al. disclose that exosomes of the invention may be loaded with biotherapeutic proteins for delivery.
With respect to claim 27, at [0074], Wood et al. disclose that “[t]he constructs of the invention may be formulated in a pharmaceutical composition, which may include pharmaceutically acceptable carriers…”
Therefore the disclosure of Wood et al. meets the limitations of claims 1, 2, 6, 7, 12, 20, 27, 41, 57, 58, and 63.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 12, 20, 27, 33, 34, 41, 57, 58, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US PG PUB 2014/0356382, publication date: 12/04/2014, in IDS from 01/28/2020) in view of Bianchini et al. (Lancet Oncol., 15: 58-68, 2014).
Wood et al. teach “[t]he present inventors have successfully loaded exosomes with exogenous protein, and in particular exogenous antibodies. Thus the present invention relates to methods for loading exosomes with exogenous protein and/or peptide, including antibodies and fragments thereof, the exosomes loaded with such exogenous protein and/or peptides, and their use in delivery of the protein and/or peptides for therapy. The exosomes of the present invention may have a targeting moiety expressed on their surface. Fusion proteins comprising exosomal transmembrane proteins and a targeting moiety allowing for the expression of the targeting 
With respect to claims 41, 57, 58, and 63, as indicated above, Wood et al. teach “[f]usion proteins comprising exosomal transmembrane proteins and a targeting moiety allowing for the 
 With respect to claim 6, at [0086], Wood et al. teach that exosomes of the invention may be detected following the treatment of said exosomes with FITC-avidin, which meets the limitation of detectable label.
With respect to claim 20, at the Abstract, Wood et al. teach that exosomes of the invention may be loaded with biotherapeutic proteins for delivery.
With respect to claim 27, at [0074], Wood et al. teach that “[t]he constructs of the invention may be formulated in a pharmaceutical composition, which may include pharmaceutically acceptable carriers…”
As indicated above Wood et al. teach an isolated exosome, comprising one or more antigen binding domains, such as therapeutic antibodies, fused to an extracellular vesicle addressing domain expressed on the exosome, and Wood et al. teach that said exosomes may be useful in the treatment of cancer, see [0024]. Wood et al. do not teach or suggest a method for treating a subject in need thereof or inducing an immune response in a subject in need thereof (or 
Bianchini et al. teach that “[t]he monoclonal antibody trastuzumab targets the growth factor receptor HER2 and has profoundly improved the course of disease and survival of women with HER2-overexpressing breast cancer. Because trastuzumab targets aberrant expression of HER2 in tumours addicted to HER2 activation, its clinical activity is credited largely to inhibition of intracellular signalling. A growing body of preclinical and clinical evidence shows that the immune system contributes substantially to the therapeutic effects of trastuzumab and other monoclonal antibodies in vivo.” See Abstract. At p. 59 and 60, Bianchini et al. teach that “[t]he monoclonal antibody trastuzumab can kill HER2-expressing tumour cells by interfering with HER2 signalling and via immune mechanisms such as antibody-dependent cellular cytotoxicity [ADC] and complement-dependent cytotoxicity [CDC]. Antibody-dependent cellular cytotoxicity is a mechanism by which antigen-specific antibodies direct effector cells to kill antigen-expressing cancer cells, directed mainly by the Fc receptor, a protein that is present on natural killer cells and on other cells that recognise the Fc portion of monoclonal antibodies (eg, macrophages, neutrophils, and eosinophils). Neoadjuvant treatment with trastuzumab alone achieved complete or partial response in HER2-positive tumours characterised by a high infiltration of leucocytes and with augmented capacity to mediate antibody-dependent cellular cytotoxicity compared with non-responding tumours.”

	Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 1, 2, 6, 7, 12, 17, 20, 27, 41, 57, 58, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US PG PUB 2014/0356382, publication date: 12/04/2014, in IDS from 01/28/2020) in view of Papadopoulos et al. (US PG PUB 2015/0203579, publication date: 07/23/2015).
The teachings of Wood et al. are detailed above.
As indicated above Wood et al. teach an isolated exosome, comprising one or more antigen binding domains, such as therapeutic antibodies, fused to an extracellular vesicle addressing domain expressed on the exosome. Furthermore at [0019], Wood et al. teach that the delivery of biotherapeutics by exosomes offers advantages over the conventional delivery of biotherapeutics - “[t]he use of exosomes to deliver biotherapeutics offers a number of advantages over conventional means of delivering such compounds. For example, when biotherapeutics are delivered using exosomes they are protected from degradation and are more stable; biotherapeutics may be delivered to a target tissue, such as a specific type of cancer, more efficiently and/or more specifically than if not encapsulated inside exosomes…” Wood et al. do not teach or suggest an isolated exosome, comprising one or more antigen binding domains, such as therapeutic antibodies, fused to an extracellular vesicle addressing domain expressed on the exosome, wherein the antigen binding domains are different, and wherein a first plurality of antigen binding domains selectively recognize and bind a tumor or cancer associated antigen and 
At [0003], Papadopoulos et al. teach that “Programmed death-1 (PD-1) (also called CD279) is a 288 amino acid protein receptor expressed on activated T-cells and B-cells, natural killer cells and monocytes… The primary function of PD-1 is to attenuate the immune response... PD-1 has two ligands, PD-ligand1 (PD-L1) and PD-L2. PD-L1 (CD274, B7H1) is expressed widely on both lymphoid and non-lymphoid tissues such as CD4 and CD8 T-cells, macrophage lineage cells, peripheral tissues as well as on tumor cells, virally-infected cells and autoimmune tissue cells… PD-L1 is expressed in most human cancers, including melanoma, glioma, non-small cell lung cancer, squamous cell carcinoma of head and neck, leukemia, pancreatic cancer, renal cell carcinoma, and hepatocellular carcinoma, and may be inducible in nearly all cancer types... PD-1 binding to its ligands results in decreased T-cell proliferation and cytokine secretion, compromising humoral and cellular immune responses in diseases such as cancer, viral infection and autoimmune disease. Blockade of PD-1 binding to reverse immunosuppression has been studied in autoimmune, viral and tumor immunotherapy..” At [0005], Papadopoulos et al. teach that “[s]ince PD-1 plays an important role in autoimmunity, tumor immunity and infectious immunity, it is an ideal target for immunotherapy. Blocking PD-1 with antagonists, including monoclonal antibodies, has been studied in treatments of cancer and chronic viral infections…” At [0007], Papadopoulos et al. teach “antibodies and antigen-binding fragments thereof that bind PD-1. The antibodies of the present invention are useful, inter alia, for targeting T cells expressing PD-1, and for modulating PD-1 activity. In certain embodiments, the antibodies of the invention are useful for inhibiting or neutralizing PD-1 activity and/or for 
Importantly at [0177] and [0178], Papadopoulos et al. teach that anti-PD-1 antibodies may be administered in combination with additional anti-cancer antibodies - “[t]he antibodies of the present invention may be combined synergistically with one or more anti-cancer drugs or therapy used to treat cancer, including, for example, renal cell carcinoma, colorectal cancer, glioblastoma multiforme, squamous cell carcinoma of head and neck, non-small-cell lung cancer, colon cancer, ovarian cancer, adenocarcinoma, prostate cancer, glioma, and melanoma. It is contemplated herein to use anti-PD-1 antibodies of the invention in combination with immunostimulatory and/or immunosupportive therapies to inhibit tumor growth, and/or enhance survival of cancer patients. The immunostimulatory therapies include direct immunostimulatory therapies to augment immune cell activity by either ‘releasing the brake’ on suppressed immune cells or ‘stepping on the gas’ to activate an immune response… In various embodiments, one or more antibodies of the present invention may be used in combination with an antibody to PD-L1.”
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Wood et al. with the teachings of Papadopoulos et al. to develop an isolated exosome, comprising one or more antigen binding domains, such as therapeutic antibodies, fused to an extracellular vesicle addressing domain expressed on the exosome, wherein the antigen binding domains are different, and wherein a first plurality of antigen binding domains selectively recognize and bind a tumor or cancer associated antigen and a second plurality of antigen binding domains recognize an antigen expressed on an immune cell. One of ordinary skill in the art would have been motivated 
	Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642